      Case 4:20-cv-00376 Document 24 Filed on 02/23/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                           February 23, 2021
                             SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

CERTAIN UNDERWRITERS AT                          §
LLOYD’S, LONDON SUBSCRIBING TO                   §
CERTIFICATE NO. IPRI-GL-18-295,                  §
                                                 §
        Plaintiff,                               §
                                                 §
VS.                                                  CIVIL ACTION NO. 4:20-CV-00376
                                                 §
                                                 §
SUPERIOR NATIONWIDE LOGISTICS,
LTD., LAZAVEON COLLINS, and EBONY
COLLINS,

        Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is Defendant Superior Nationwide Logistics, Ltd.’s Motion to

Dismiss (Doc. 9), which had been referred to Magistrate Judge Dena Hanovice Palermo for

a report and recommendation. On February 7, 2021, Judge Palermo issued the Report and

Recommendation (Doc. 23), recommending that the Motion to Dismiss be denied. The time for

filing objections has passed, and no objections were filed.

       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error. Finding no clear error, the Court adopts the Report and

Recommendation in its entirety. Accordingly, the Motion to Dismiss is GRANTED and the case

DISMISSED.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 23rd day of February, 2021.



                                                              __________________________
                                                              KEITH P. ELLISON
                                                              UNITED STATES DISTRICT JUDGE
